Citation Nr: 0413361	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  93-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Octavio A. Diaz-Negron, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from February 1954 to 
November 1956.  Prior service has been indicated.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1991 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case has previously come before the Board.  In December 
1994, the Board remanded the claims to the AOJ for additional 
development.  In September 1998, the Board denied the 
appellant's claims.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In  September 1999, the Court 
vacated the Board's September 1998 decision.  In June 2000 
and October 2002, the Board remanded the claims to the AOJ 
for additional development.  The case has been returned to 
the Board for further appellate review.

The appellant was afforded a hearing before a hearing officer 
at the AOJ in July 1997.  A transcript of the hearing has 
been associated with the claims folder.  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


MOTION TO EXPUNGE OR STRIKE

The appellant's representative entered a Motion in February 
2004 to strike or expunge enumerated pieces of evidence on 
the basis of bias, immateriality, irrelevance, and/or 
incorrect facts.  The Motion is denied.  

The stated causes for striking or expunging the identified 
evidence are facially invalid.  More specifically, some of 
the cited evidence goes to probative weight.  The mere fact 
that evidence is negative evidence is not a basis upon which 
to expunge.  In regard to the dispute concerning the 
appellant's dates of service, the Board notes that the 
dispute has not been resolved.  Regardless, even if the dates 
of service reported in the medical records were incorrect, 
such discrepancy is not a basis to expunge; rather, it is a 
basis to address probative weight.  

As to the assertion of bias, such has merely been purported 
by the appellant's attorney.  Bias on the part of any 
adjudicator or the Board has not been established.  The 
examiners' description and characterization of the appellant 
are completely within the realm of medical competence.  


ORDER

The Motion to strike or expunge is denied.  




REMAND

The AOJ has not issued a sufficient VCAA letter in regard to 
the issues on appeal.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  Did the AOJ verify the dates of 
service prior to 1954?  If such dates 
are verified, report such.  If the dates 
are not verified, verify service prior 
to 1954.  (The DD 215 reflects service 
prior to the appellant's 1954 date.)  If 
the AOJ is unable to verify service, the 
AOJ must establish the dates that it 
accepts as valid service.  

2.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued pertaining to the 
issues on appeal.  The letter should 
specifically advise the appellant which 
evidence, if any, will be obtained by the 
appellant and which evidence, if any, 
will be obtained by the AOJ.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the AOJs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


